Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-6, 8-10 are pending.
Claim 7 is canceled.
Claims 1-6, 8-10 are rejected.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 8-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Vikberg et al. (US-PG-PUB 2016/0073450 A1) in view of Park et al. (US-PG-PUB 2015/0023319 A1).


Application is about wireless communication system, communication apparatus and base stations and is show in fig. 11

    PNG
    media_image1.png
    588
    878
    media_image1.png
    Greyscale








The primary reference Vikberg is about selection of radio access technology and is shown in fig. 5 

    PNG
    media_image2.png
    442
    636
    media_image2.png
    Greyscale












The secondary reference Park is about transmitting information in wireless network system and is shown fig. 6

    PNG
    media_image3.png
    430
    560
    media_image3.png
    Greyscale











For claim 1. Vikberg teaches a wireless communications (Vikberg fig. 5 a wireless communication system see also [0045]), system comprising: 
a plurality of terminals (Vikberg fig 5, 510 Ue and STA); 
one or more base stations to which the plurality of terminals are connected (fig 5, 520); and a communications apparatus (fig. 5, communication apparatus i.e. MME, PGW, SGW), comprising: 
a communicator (fig. 5, communicator i.e. MME 540, PGW 560, SGW 550), wherein 
				for each of the plurality of terminals that receive a service from a network (Vikberg fig 5, 510 Ue and STA); and
				 in an initial attach procedure of a non-access layer or a service request procedure of a non-access layer (Vikberg fig. 5 step 1 and 10 see also [0045]- [0047] during an initial attach procedure of a NAS during which MME receiving an attach request from Ue via eNB), where a target terminal which is one of the plurality of terminals receives the service from the network (Vikberg fig 5, 510 Ue and STA); 
					the communicator is configured to receive a signal which requests establishment of a bearer between the target terminal and the communications apparatus (Vikberg fig. 5 step 1 and 10 see also [0045]- [0047] during an initial attach procedure of a NAS during which MME receiving an attach request from Ue via eNB see also [0047] E-rab), and a processor (Vikberg fig. 9, 920 930 processor and memory) 
	Vikberg does not expressly, and the signal includes information, the information enabling identification of a base station to which the target terminal is connected, and thereby enabling configuration of a path including a case of bypassing the communications apparatus while passing through the one or more base stations to which the plurality of terminals are connected; enabling configuration of a path including a case of bypassing, and a processor configured to control configuring the path used for data transmission and reception between the plurality of terminals.
However, Park from a similar field of endeavor teaches and the signal includes information(Park [0083] an Erab containing physical layer id of the source cell ID), the information enabling identification of a base station to which the target terminal is connected(Park [0083] an Erab containing physical layer id of the source cell ID i.e. base station to which Ue is connected) and thereby enabling configuration of a path including a case of bypassing the communications apparatus while passing through the one or more base stations to which the plurality of terminals are connected; enabling configuration of a path including a case of bypassing ( looking at applicant specification [0189] the request can be handover request based on this [0083] the request is for handover to a target base station i.e. bypassing a base station while passing through other base station i.e. a path see also [0084]), and a processor configured to control configuring the path used for data transmission and reception between the plurality of terminals(Park [0101] handover procedure i.e. path set-up),
Thus, it would have been obvious to a person of ordinary skills at the time of filling to combine the teaching of Park and the teaching of Vikberg to use the information including cell-id of the initial based station in order to arrive at applicant invention. Because Park teaches a method of handover thus providing efficient spectrum utilization (Park [0056]).

For claim 2. The combination of Vikberg and Park teaches all the limitations of the parent claim 1,
Vikberg does not teach teaches wherein the communications apparatus is configured to identify the base station to which the target terminal is connected based on an identifier of the base station to which the target terminal is connected included in the received signal requesting configuration of a bearer
However, Park from a similar field teaches wherein the communications apparatus is configured to identify the base station to which the target terminal is connected(Park [0083] an Erab containing physical layer id of the source cell ID),  based on an identifier of the base station to which the target terminal is connected included in the received signal requesting configuration of a bearer( looking at applicant specification [0189] the request can be handover request based on this [0083] the request is for handover to a target base station i.e. bypassing a base station while passing through other base station i.e. a path see also [0084]).
Thus, it would have been obvious to a person of ordinary skills at the time of filling to combine the teaching of Park and the teaching of Vikberg to use the information including cell-id of the initial based station in order to arrive at applicant invention. Because Park teaches a method of handover thus providing efficient spectrum utilization (Park [0056]).

For claim 3.    The combination of Vikberg and Park teaches all the limitations of the parent claim 1,
Vikberg teach teaches wherein the communications apparatus transmits control information for configuring the path (Vikberg fig. 5 step 1 and 10 see also [0045]- [0047] during an initial attach procedure of a NAS during which MME receiving an attach request from Ue via eNB), stored to a signal requesting configuration of an individual bearer for a first terminal among the plurality of terminals (Vikberg fig. 5 step 1 and 10 see also [0045]- [0047] during an initial attach procedure of a NAS during which MME receiving an attach request from Ue via eNB and see also [0047] E-rab stored in eNB),

For claim 4. The combination of Vikberg and Park teaches all the limitations of the parent claim 3,
Vikberg teach wherein the control information for configuring the path includes an identifier of a delivery destination (Vikberg [0069] IE element having information of old BSS and new BSS), to which data from the first terminal is to be delivered by an apparatus between the communications apparatus and the first terminal (Vikberg [0069] IE element having information of old BSS and new BSS).

For claim 5. he combination of Vikberg and Park teaches all the limitations of the parent claim 3,
Vikberg does not teach the path includes a plurality of gateways configured to transmit the data from the first terminal to a second terminal different from the first terminal among the plurality of terminals and, transmits and receives the data from the first terminal
the control information for configuring the path includes information instructing to switch a gateway that is among the plurality of gateways
However, Park from a similar field of endeavor teaches the path includes a plurality of gateways configured to transmit the data from the first terminal to a second terminal different from the first terminal among the plurality of terminals (Park fig. 7 a handover from a first eNB to a second eNB see also [0102]- [0113]), and, transmits and receives the data from the first terminal (Park fig. 7 a handover from a first eNB to a second eNB see also [0102]-[0113] and see also [0106] data forwarding ),
the control information for configuring the path includes information instructing to switch a gateway that is among the plurality of gateways (Park fig. 7 a handover from a first eNB to a second eNB see also [0102]- [0113] and see also [0106] data forwarding),
Thus, it would have been obvious to a person of ordinary skills at the time of filling to combine the teaching of Park and the teaching of Vikberg to use the information including cell-id of the initial based station in order to arrive at applicant invention. Because Park teaches a method of handover thus providing efficient spectrum utilization (Park [0056]).



For claim 8.   Vikberg teaches   a communications apparatus comprising (Vikberg fig. 5 a wireless communication system see also [0045]), comprising:
for each of a plurality of terminals that receive a service from a network (Vikberg fig. 5 step 1 and 10 see also [0045]- [0047] during an initial attach procedure of a NAS during which MME receiving an attach request from Ue via eNB),  
	in an initial attach procedure of a non-access layer or a service request procedure of a non-access layer (Vikberg fig. 5 step 1 and 10 see also [0045]- [0047] during an initial attach procedure of a NAS during which MME receiving an attach request from Ue via eNB), where a target terminal which is one of the plurality of terminals receives the service from the network (Vikberg fig 5, 510 Ue and STA); 
					the communicator is configured to receive a signal which requests establishment of a bearer between the target terminal and the communications apparatus (Vikberg fig. 5 step 1 and 10 see also [0045]- [0047] during an initial attach procedure of a NAS during which MME receiving an attach request from Ue via eNB), and a processor (Vikberg fig. 9, 920 930 processor and memory) 
	Vikberg does not expressly, and the signal includes information, the information enabling identification of a base station to which the target terminal is connected, and thereby enabling configuration of a path including a case of bypassing the communications apparatus while passing through the one or more base stations to which the plurality of terminals are connected; enabling configuration of a path including a case of bypassing, and a processor configured to control configuring the path used for data transmission and reception between the plurality of terminals.
However, Park from a similar field of endeavor teaches and the signal includes information(Park [0083] an Erab containing physical layer id of the source cell ID), the information enabling identification of a base station to which the target terminal is connected(Park [0083] an Erab containing physical layer id of the source cell ID i.e. base station to which Ue is connected) and thereby enabling configuration of a path including a case of bypassing the communications apparatus while passing through the one or more base stations to which the plurality of terminals are connected; enabling configuration of a path including a case of bypassing ( looking at applicant specification [0189] the request can be handover request based on this [0083] the request is for handover to a target base station i.e. bypassing a base station while passing through other base station i.e. a path see also [0084]), and a processor configured to control configuring the path used for data transmission and reception between the plurality of terminals(Park [0101] handover procedure i.e. path set-up),
Thus, it would have been obvious to a person of ordinary skills at the time of filling to combine the teaching of Park and the teaching of Vikberg to use the information including cell-id of the initial based station in order to arrive at applicant invention. Because Park teaches a method of handover thus providing efficient spectrum utilization (Park [0056]).
	
For claim 9.    Vikberg teaches a terminal (Vikberg fig. 5 a wireless communication system see also [0045]), comprising:
a communicator configured to communicate with a communications apparatus by way of a base station to which the terminal is connected (Vikberg fig. 5 step 1 and 10 see also [0045]- [0047] during an initial attach procedure of a NAS during which MME receiving an attach request from Ue via eNB), wherein
the communications apparatus receives a signal (Vikberg fig. 5 step 1 and 10 see also [0045]- [0047] during an initial attach procedure of a NAS during which MME receiving an attach request from Ue via eNB), where a target terminal which is one of a plurality of terminals receives a service from a network (Vikberg fig. 5 step 1 and 10 see also [0045]- [0047] during an initial attach procedure of a NAS during which MME receiving an attach request from Ue via eNB),
the signal requests establishment of a bearer between the target terminal and the communications apparatus (Vikberg  [0051] Erab modify request), the communicator transmits and receives data with respect to the second terminal by the path configured between the terminal and the second terminal under control of the communications apparatus (Vikberg fig. 5 step 1 and 10 see also [0045]- [0047] during an initial attach procedure of a NAS during which MME receiving an attach request from Ue via eNB and see also [0059] a handover), 
Vikberg does no teach the signal includes information the information enabling identification of a base station to which the target terminal is connected and thereby enabling configuration of a path including a case of bypassing the communications apparatus while passing through the one or more base stations to which the plurality of terminals are connected 
However, Park form a similar field of endeavor teaches the signal includes information (Park [0083] an Erab containing physical layer id of the source cell ID),  the information enabling identification of a base station to which the target terminal is connected (Park [0083] an Erab containing physical layer id of the source cell ID i.e. base station to which Ue is connected and thereby enabling configuration of a path including a case of bypassing the communications apparatus while passing through the one or more base stations to which the plurality of terminals are connected (looking at applicant specification [0189] the request can be handover request based on this [0083] the request is for handover to a target base station i.e. bypassing a base station while passing through other base station i.e. a path see also [0084]), 
Thus, it would have been obvious to a person of ordinary skills at the time of filling   to combine the teaching of Park and the teaching of Vikberg to use the information including cell-id of the initial based station in order to arrive at applicant invention. Because Park teaches a method of handover thus providing efficient spectrum utilization (Park [0056]).

For claim 10.     Vikberg teaches a base station (Vikberg fig. 5 a wireless communication system see also [0045]), comprising:
a communicator configured to communicate with a communications apparatus and with a terminal connected to the base station (Vikberg fig. 5, 540 i.e. MME in communication with Ue and base station and a wireless communication system see also [0045]); wherein
the communications apparatus receives a signal (Vikberg fig. 5 step 1 and 10 see also [0045]- [0047] during an initial attach procedure of a NAS during which MME receiving an attach request from Ue via eNB),  
where a target terminal which is one of a plurality of terminals receives a service from a network (Vikberg fig 5, 510 Ue and STA);
the communicator is configured to receive a signal which requests 
establishment of a bearer between the target terminal and the communications
 apparatus (Vikberg [0047] an E-RAB and fig. 5 step 1 and 10 see also [0045]- [0047] during an initial attach procedure of a NAS during which MME receiving an attach request from Ue via eNB)  a processor (Vikberg fig. 9, 920 a processor), configured to control configuring the path used for data transmission and reception between the plurality of terminals (Vikberg fig. 5 step 1 and 10 see also [0045]- [0047] during an initial attach procedure of a NAS during which MME receiving an attach request from Ue via eNB),  
 and
Vikberg does not expressly teach the signal includes information the information enabling identification of a base station to which the target terminal is connected and thereby enabling configuration of a path including a case of bypassing the communications apparatus 
while passing through one or more base stations to which the plurality of terminals are connected 
However, Park from a similar field of endeavor teaches the signal includes information (Park [0083] an Erab containing physical layer id of the source cell ID), the information enabling identification of a base station to which the target terminal is connected (Park [0083] an Erab containing physical layer id of the source cell ID i.e. base station to which Ue is connected)  and thereby enabling configuration of a path including a case of bypassing the communications apparatus while passing through one or more base stations to which the plurality of terminals are connected looking at applicant specification [0189] the request can be handover request based on this [0083] the request is for handover to a target base station i.e. bypassing a base station while passing through other base station i.e. a path see also [0084] and [0093] ), 
Thus, it would have been obvious to a person of ordinary skills at the time of filling to combine the teaching of Park and the teaching of Vikberg to use the information including cell-id of the initial based station in order to arrive at applicant invention. Because Park teaches a method of handover thus providing efficient spectrum utilization (Park [0056]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Vikberg et al. (US-PG-PUB 2016/0073450 A1) in view of Park et al. (US-PG-PUB 2015/0023319 A1).
and in view of Hirano et al. (US-PG-PUB 2012/0039323 A1) hereinafter Hirano.

For claim 6.   The combination of Vikberg and Park teaches all the limitations of the parent claim 1, 
The combination of Vikberg and Park does not teach wherein at least one of the plurality of terminals transmits to the communications apparatus in the procedure for the target terminal to receive a service from a network, a signal requesting communication via the path, the communications apparatus provides control of configuring the path, based on the signal requesting communication via the path
However, Hirano from a similar field of endeavor teaches at least one of the plurality of terminals transmits to the communications apparatus in the procedure for the target terminal to receive a service from a network (Hirano fig. 2 an initial connection request followed by a bearer set-up and 255 a connection set-up between Ue and network), a signal requesting communication via the path (Hirano fig. 2 an initial connection request followed by a bearer set-up and 255 a connection set-up between Ue and network),and
the communications apparatus provides control of configuring the path (Hirano fig. 2 a path being set-up based on a connection request), based on the signal requesting communication via the path (Hirano fig. 2 a path being set-up based on a connection request),
Therefore, it would have been obvious to a person of ordinary skills at the time of filling   to combine the teaching of Hirano and the combined teaching of Vikberg and Park to use signaling to direct communication to bypass a gateway. Because Hirano teaches a breakout technique by using the HeNB which can function as a proxy PGW when Ue is accessing locally and seamlessly switch the functionality back to PGW in the EPC when Ue is accessing remotely (Hirano [0003] [0009]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Okabe (WO 2014/188673 A1) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOSTER PREVAL whose telephone number is (571)272-4368.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VOSTER PREVAL/Examiner, Art Unit 2412                

/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412